     Case 2:21-cv-05858-JLS-E Document 5 Filed 07/23/21 Page 1 of 3 Page ID #:14



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   CYMEYOLV V. HILL,             )       NO. CV 21-5858-JLS(E)
                                   )
12             Plaintiff,          )
                                   )
13        v.                       )       ORDER TO SHOW CAUSE
                                   )
14   NATURAL VISION MEDICAL GROUP, )
                                   )
15             Defendant.          )
     ______________________________)
16

17

18         Plaintiff, allegedly a civil detainee confined at the Salinas
19   Valley Prison in Monterey County, California, filed this civil rights
20   action pursuant to 42 U.S.C. section 1983 on July 19, 2021.            Defendant
21   is alleged to reside in the City of Ledera, within the Northern
22   District of California.     Plaintiff alleges events or omissions
23   assertedly occurring within the Northern District of California.
24

25         Section 1391(b) of Title 28, United States Code, provides:
26

27         A civil action may be brought in --
28   ///
     Case 2:21-cv-05858-JLS-E Document 5 Filed 07/23/21 Page 2 of 3 Page ID #:15



 1         (1) a judicial district in which any defendant resides, if

 2         all defendants are residents of the State in which the

 3         district is located;

 4

 5         (2) a judicial district in which a substantial part of the

 6         events or omissions giving rise to the claim occurred, or a

 7         substantial part of property that is the subject of the

 8         action is situated; or

 9

10         (3) if there is no district in which an action may otherwise

11         be brought as provided in this section, any judicial

12         district in which any defendant is subject to the court's

13         personal jurisdiction with respect to such action.

14

15         Here, it appears that Defendant resides in the Northern District

16   of California, and that the events or omissions giving rise to

17   Plaintiff’s purported claims allegedly occurred within the Northern

18   District of California.

19

20         Section 1406(a) of Title 28, United States Code, provides:

21

22              The district court of a district in which is filed a

23              case laying venue in the wrong division or district

24              shall dismiss, or if it be in the interest of justice,

25              transfer such case to any district or division in which

26              it could have been brought.

27   ///

28   ///

                                            2
     Case 2:21-cv-05858-JLS-E Document 5 Filed 07/23/21 Page 3 of 3 Page ID #:16



 1        This Court has the power to decide the venue issue on its own

 2   motion and to dismiss or transfer the action before a responsive

 3   pleading is filed.    See Costlow v. Weeks, 790 F.2d 1486, 1488 (9th
 4   Cir. 1986).
 5

 6        Within thirty (30) days of the date of this Order, the parties
 7   shall show cause in writing, if there be any, why this action should
 8   not be transferred to the United States District Court for the
 9   Northern District of California on the ground that venue is improper
10   in the Central District of California.        Failure timely to respond to
11   this Order to Show Cause may result in the transfer of the action.
12

13        DATED: July 23, 2021.
14

15                                                      /S/
                                                  CHARLES F. EICK
16                                          UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                            3
